Exhibit 10.47

FIRST AMENDMENT TO

CHIEF EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

This First Amendment to Chief Executive Officer Employment Agreement ("First
Amendment") is entered into as of the date fully executed as set forth below, by
and between Callaway Golf Company, a Delaware corporation (the "Company") and
George Fellows ("Employee").

A. The Company and Employee are parties to that certain Chief Executive Officer
Employment Agreement entered into as of July 29, 2005 (the "Agreement").

B. The Company and Employee desire to amend the Agreement pursuant to
Section 10(b) of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
value and sufficiency of which are acknowledged, the Company and Employee agree
as follows:

 

  1. Section 4(a) of the Agreement is amended to read as follows:

“(a) Base Salary. Effective March 5, 2007, the Company agrees to pay Employee a
base salary at the rate of $875,000 per year (prorated for any partial years of
employment), payable in equal installments on regularly scheduled Company pay
dates.”

 

  2. Section 4 of the Agreement is further amended to add a new subsection
(d) as follows:

“(d) To assist Employee with travel expenses not otherwise reimbursable under
the Company’s policies, Employee shall receive a one-time payment in the amount
of $66,500, which payment shall be made on April 20, 2007 or within 15 days
thereafter.”

 

  3. But for the amendments contained herein, and any other written amendments
properly executed by the parties, the Agreement shall otherwise remain
unchanged.

IN WITNESS WHEREOF, the parties have executed this First Amendment on the dates
set forth below.

 

EMPLOYEE    

COMPANY

 

Callaway Golf Company,

a Delaware corporation

 

         By:        George Fellows      

Samuel H. Armacost,

Chair, Compensation and Management

Succession Committee

 

Dated:           Dated:      